Name: Commission Regulation (EC) No 1721/98 of 31 July 1998 fixing the reduction coefficients for the determination of the quantity of bananas to be allocated to each operator in categories A and B from the tariff quota for 1998 (Text with EEA relevance)
 Type: Regulation
 Subject Matter: plant product;  international trade;  tariff policy
 Date Published: nan

 ¬ ¬EN Official Journal of the European CommunitiesL 215/62 1. 8. 98 COMMISSION REGULATION (EC) No 1721/98 of 31 July 1998 fixing the reduction coefficients for the determination of the quantity of bananas to be allocated to each operator in categories A and B from the tariff quota for 1998 (Text with EEA relevance) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 404/93 of 13 February 1993 on the common organisation of the market in bananas (1), as last amended by Regulation (EC) No 3290/94 (2), and in particular Article 20 thereof, Whereas, pursuant to Article 6 of Commission Regulation (EEC) No 1442/93 of 10 June 1993 laying down detailed rules for the application of the arrangements for im- porting bananas into the Community (3), as last amended by Regulation (EC) No 1409/96 (4), the Commission, de- pending on the annual tariff quota and the total reference quantities of operators determined pursuant to Articles 3 and following of that Regulation, is to fix, where appro- priate, a single reduction coefficient for each category of operators to be applied to operators reference quantities to determine the quantity to be allocated to each for the year in question; Whereas, pending the adaptation of the volume of the tariff quota as a result of the accession of Austria, Finland and Sweden and the results of additional verifications concerning certain information communicated by Member States, Commission Regulation (EC) No 2071/97 (5), for the purposes of implementing Article 6 of Regulation (EEC) No 1442/93, provisionally fixes the reduction coefficients to be applied to the reference quantity of each operator in categories A and B, on the basis of a tariff quota volume of 2 200 000 tonnes for 1998; Whereas the volume of the tariff quota was subsequently fixed at 2 553 000 tonnes for 1998 by Commission Regu- lation (EC) No 1645/98 (6); whereas, however, the special quantity of 16 500 tonnes reserved for cases of extreme hardship must not be taken into account for the calcula- tion of the reduction coefficients in question; Whereas, on that basis and taking account of the addi- tional verifications carried out since the adoption of Regulation (EC) No 2071/97, the new coefficients for 1998 should be determined; whereas, for the sake of clarity, Regulation (EC) No 2071/97 should be repealed; Whereas the provisions of this Regulation must enter into force immediately, given the time limits laid down in Regulation (EEC) No 1442/93; Whereas the Management Committee for Bananas has not delivered an opinion within the time limit laid down by its chairman, HAS ADOPTED THIS REGULATION: Article 1 The quantity to be allocated to each operator in categories A and B in respect of the period 1 January to 31 December 1998 within the tariff quota provided for in Articles 18 and 19 of Regulation (EEC) No 404/93 shall be calculated by applying to the operators reference quantity, determined in accordance with Article 5 of Regulation (EEC) No 1442/93, the following single reduc- tion coefficients:  for each category A operator: 0,860438,  for each category B operator: 0,527418. Article 2 Regulation (EC) No 2071/97 is hereby repealed. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. (1) OJ L 47, 25. 2. 1993, p. 1. (2) OJ L 349, 31. 12. 1994, p. 105. (3) OJ L 142, 12. 6. 1993, p. 6. (4) OJ L 181, 20. 7. 1996, p. 13. (5) OJ L 291, 24. 10. 1997, p. 1. (6) OJ L 210, 28. 7. 1998, p. 53. ¬ ¬EN Official Journal of the European Communities L 215/631. 8. 98 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 July 1998. For the Commission Franz FISCHLER Member of the Commission